Title: To George Washington from Theodosius Fowler, 3 December 1783
From: Fowler, Theodosius
To: Washington, George


                        
                            Sir
                            New York 3d Decemr 1783
                        
                        As I have made the art of wars my profession for these seven long years, which has giving me a very great
                            attachment for a military life, I therefore take this method, to address myself, to your Excellency and beg your
                            Excellencies, influence and recommendation to be appointed in the peace establishment when ever it shall take place. I have
                            the honor to be with greatest Esteem your Excellencies most Obt & very Humbe Sert
                        
                            Theods Fowler
                        
                    